IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00158-CR

JOHN WESLEY VAUGHN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 15-00320-CRF-85


                                     ORDER

      Appellant’s Motion for Extension of Time to File Appellant’s Motion for Rehearing

is granted. Appellant’s Motion for Rehearing is due January 14, 2019.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 2, 2019